DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1-20-2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim s 1-7 and 1, as well as, the addition of new claims 22-37.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 3-6, 11-12, 15, 17 and 19-21 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments
Applicant’s arguments, see Amendment/Remarks, filed 1/20/2022, with respect to claims 9 and 11-37 have been fully considered and are persuasive.  The rejection of  claims 1-7 and 9 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaoru et al (JP2016-000836) as evidenced by Bolt (5,650,002) has been withdrawn. The rejection of claims 11-15 and 17-21 under 35 U.S.C. 103 as being unpatentable over Shintani et al (US2009/0136759) in view of Kaoru et al (cited above) as evidenced by Bolt (cited above) has been withdrawn.  A skilled artisan would not have been motivated to add a modified pigment comprising a pigment and inorganic nanoparticles coated on a surface of the pigment and having an DBP oil absorption of 215 ml/100 g to 235 ml/100 g, wherein the inorganic oxide is selected from at least one of silica, titanium dioxide, iron oxide and alumina, and wherein the modified pigment has a pH value from 5 to 9 and a particle size of 0.45 to 0.65 mm.  Bolt does not expressly quantify the known high absorption modified pigment, thus a skilled artisan has not motivation to use a modified pigment as defined having a DBP oil absorption of 215 ml/100 g to 235 ml/100g.  The closest prior art would be to Klemann (US2011/0268897).  Klemann sets forth an ink primer composition printable by gravure methods, thus a gravure ink composition, comprising a pigment having a preferably oil absorption greater than 300 ml/100 g.  The primary difference is the pigment particle are not taught to be or are required to have an inorganic oxide nanoparticle coated upon the surface of a pigment particle but instead used inorganic pigment, such as silica, having a high oil absorption of greater than 300 ml/100 g and the ink composition are not radiation curable comprising cationic polymerizable compounds and cationic photoinitiators—see [0035]; [0065] and examples. 
The obviousness type double patent rejection still stands.  Claims 21-37



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, and 11-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 10, 16, and 18 of copending Application No. 16/982,076 (US2021/0115276). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.  Said co-pending application sets forth a gravure ink composition comprising a cationic polymerizable compound comprising an epoxy and oxetane compound; a cationic photoinitiator and a pigment; wherein it can be seen the pigment is intended to be the same pigment set forth in the instant claims, that is  a modified pigment comprising  a pigment and inorganic oxide nanoparticles coated on the surface of said pigment, wherein the pigment has a DBP oil absorption from 150 to 250 ml/100 g, a particle size from 0.1 to 1 micron and a pH from 4.5 to 10.  Additionally, it can be seen the same printing ink is intended to be used the instant applicant from claims 11-13, 15,  and 19-37.  Thus, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc